Citation Nr: 1420196	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  11-03 446	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a kidney disorder.

3.  Entitlement to service connection for organic brain syndrome.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for hepatitis C.

6.  Entitlement to service connection for an esophageal disorder.

7.  Entitlement to service connection for a liver disorder.

8.  Entitlement to service connection for skin cancer.

9.  Entitlement to service connection for follicular lymphoma of the breast.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active service from April 1973 to April 1977.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the Veteran's claims was transferred to the RO in Louisville, Kentucky, in September 2012.

In July 2003, claims of service connection for, inter alia, an esophageal disorder, headaches, and an acquired psychiatric disorder were denied.  Similarly, the RO issued a rating decision in May 2008 denying claims for service connection for follicular lymphoma, organic mental disorder, and hepatitis C.  Although the Veteran did not appeal, and the 2003 and 2008 decisions became final, in April 2010 VA received service personnel records that were previously not of record.  These newly received service records are pertinent to the instant claims.  Under 38 C.F.R. § 3.156(c), because service department records have been received after the 2003 and 2008 denials, the claims must be considered without regard to finality of the prior decisions.  The decision below thus addresses these issues de novo.

The Board notes that the United States Court of Veterans Claims (Court) has recently held that, although an appellant's claim identified PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors-including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that an appellant does not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, although the Veteran filed his most recent claim seeking service connection for PTSD specifically, at various times during the appellate period he has been assigned diagnoses of PTSD, bipolar disorder, and depression, among other diagnoses.  The Board thus concludes that the Veteran is seeking service connection not solely for PTSD but more broadly for any psychiatric disability, including, but not limited to, PTSD.  The Board thus finds that the Veteran's claim is more properly characterized as one for any acquired psychiatric disorder, to include PTSD.  Similarly, the Veteran clarified at his September 2013 hearing that he is seeking service connection broadly for any esophageal, kidney, and liver disorder with which he may be diagnosed.  Thus, and pursuant to Clemons, supra, the Board has characterized those issues as listed above.  

Finally, the Veteran and his representative clarified at the September 2013 hearing that the Veteran's "breast cancer," for which he had initially filed a claim seeking service connection, is in reality the same disorder as follicular lymphoma, a claim also identified as being on appeal.  Thus, and pursuant to the Veteran's wishes as clarified by his representative at the hearing, the Board has characterized that issue as one for service connection for follicular lymphoma of the breast.  

The Veteran and his spouse testified before the undersigned Veterans Law Judge at a videoconference hearing in September 2013.  A transcript of the hearing has been associated with the Veteran's claims file.  

Following the most recent adjudication of the Veteran's claims-a February 2013 supplemental statement of the case issued by the Louisville RO-the Veteran submitted additional evidence in support of his claims.  At the September 2013 hearing, the Veteran, via his representative, waived initial review of the evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.800 (2013). 

(The decision below addresses the Veteran's claim for service connection for an acquired psychiatric disorder.  Adjudication of the remaining claims is deferred pending completion of the development sought in the remand that follows the decision.)  


FINDING OF FACT

The Veteran likely has PTSD that is attributable to his active military service.


CONCLUSION OF LAW

The Veteran has PTSD that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has contended that he has an acquired psychiatric disorder, to include PTSD, as a result of his experiences during basic training.  In particular, the Veteran has contended on multiple occasions-including at his September 2013 hearing-that his drill instructors beat him, threatened him, yelled at him, and threw him and other soldiers in deep water during training, making him fearful for his life.  He claims that those stressful in-service experiences have led to his current psychiatric difficulties.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition such as a psychosis during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Service connection for post-traumatic stress disorder (PTSD) requires:  (1) a medical diagnosis of PTSD utilizing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria, in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

Where it is determined that a Veteran was engaged in combat with the enemy and the claimed stressor is related to such combat, the Veteran's lay testimony regarding the claimed stressor is accepted as conclusive as to its actual existence, absent clear and convincing evidence to the contrary.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f).  However, if, as in the present case, the Veteran did not engage in combat, his alleged stressors must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  Additionally, if a stressor claimed by a Veteran is related to the Veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . . and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  75 Fed. Reg. at 39,852.  

However, in this case, the Veteran has not contended that his stressor is related to a fear of hostile military or terrorist activity or that he served in combat; nor does the evidence show that he served in combat or was exposed to hostile or terrorist activity.  Rather, he asserts that he was assaulted and berated by his drill instructors during basic training service and that these experiences caused his acquired psychiatric disorder.

Cases involving allegations of a personal assault fall within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran complains.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  As noted under Part III.ii.1.D.17 of VA's Adjudication Procedure Manual, M21-1 MR, personal assault is an event of human design that threatens or inflicts harm.  Examples of this include rape, physical assault, domestic battering, robbery, mugging, and stalking.  Id.  Service records may not contain evidence of personal assault, and alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).  The Manual also notes that since personal assault, to include sexual assault, can be an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, making it difficult to obtain direct evidence, and requiring that the alternative evidence be sought.  Id.

Under § 3.304(f)(3), if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  See 38 C.F.R. § 3.304(f)(3).

The Veteran's service treatment records are silent as to any complaints of or treatment for symptoms of PTSD or any other psychiatric disorder.  Post-service medical records, however, reflect that several VA and private medical professionals have identified the Veteran as suffering from a variety of acquired psychiatric disorders, including PTSD, bipolar disorder, panic disorder, and depressive disorder.  A review of the post-service medical evidence reveals that the Veteran was first seen in 2000 for psychiatric complaints, at which time he was diagnosed with "depressive neurosis."  Since that time, he has consistently sought treatment for psychiatric complaints.  He has been diagnosed on multiple occasions with panic disorder, bipolar disorder, and anxiety disorder,  and was first assigned a rule-out diagnosis of PTSD in October 2010.  That diagnosis was confirmed by his VA treatment providers in September 2011 and again in July 2012.  

The Veteran underwent VA psychological examination in June 2003 and October 2012.  Report of the June 2003 examination notes that the Veteran reported feeling that he was a "very fearful person" when he left service, due to his in-service experiences.  The examiner diagnosed him with dysthymia and panic disorder and concluded that the disorders had their origin in the Veteran's divorce and the loss of his job, "rather than hepatitis C."  However, the examiner did not discuss the Veteran's in-service stressors or otherwise discuss whether all or part of his current psychiatric symptomatology stemmed from his time on active duty.  

The Veteran again underwent VA examination in October 2012.  At that time, the VA examiner diagnosed him with PTSD, specifically finding that all his psychiatric symptomatology was explained by the single diagnosis.  The examiner acknowledged the Veteran's report of two in-service stressors, including being thrown into deep water and expected to swim and being repeatedly beaten, threatened, and yelled at by drill instructors.  In addition, the examiner noted the Veteran's previous reports of having been physically and emotionally abused as a child by his father.  The examiner found that each of these stressors was adequate to support the diagnosis of PTSD.  However, the examiner ultimately concluded that the Veteran's PTSD was likely due not to his in-service stressors but to the childhood abuse.  In so finding, however, the examiner conceded that some of the Veteran's current symptoms of PTSD are "directly related to his in-service stressor (e.g. distressing nightmares related to his trauma)."  

In this case, the Veteran's service treatment records reflect that he was not diagnosed with any chronic psychiatric problems during his period of active duty.  However, the competent medical evidence has identified that the Veteran carries a current diagnosis of PTSD that is, at least in part, likely linked to his time on active duty.  The VA examiner who provided the medical opinion in October 2012 found that the Veteran's in-service stressors were sufficient to cause PTSD.  Despite her ultimate conclusion that the disorder was linked to a different stressor, the examiner clearly stated in the October 2012 examination report that at least some of the Veteran's current PTSD symptoms are directly related to his in-service stressors.  The Board thus concludes that the Veteran likely suffers from PTSD that is in part related to his time on active duty.  Here, the Board is inclined to give considerable weight to the findings of the VA examiner who provided the October 2012 medical opinion and concluded that at least some of the Veteran's PTSD symptoms are likely related to his experiences on active duty.  In this regard, the Board notes that the October 2012 examiner's opinion is based on a review of the Veteran's medical history and records, as well as the examiner's own expertise.  The Board also notes that, as discussed above, the Court has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, supra.  

The Board has a duty to analyze the credibility and probative value of the evidence of record.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  When evidence has been adequately explained, the Board is free to favor one medical opinion or conclusion over another.  Evans v. West, 12 Vet. App. 22, 26 (1998).  In this case, the June 2003 VA examiner opined that the Veteran's psychiatric problems were likely linked to the loss of his job and the breakup of his marriage.  However, that examiner did not offer an opinion specifically concerning whether any facet of his psychiatric disorder could be linked to military service, including to his in-service stressors.  Further, the Board notes that the October 2012 VA examiner conceded that the in-service stressors the Veteran experienced contributed, at least in part, to his current PTSD symptomatology.  

In sum, and giving the Veteran the benefit of the doubt, the Board finds that the Veteran has a current diagnosis of PTSD that has been linked to his active duty by competent and probative medical opinion.  The October 2012 VA examiner has diagnosed the Veteran with PTSD.  Given that the VA examiner provided a firm diagnosis of PTSD at the October 2012 examination, the Board thus concludes that the competent and probative medical evidence supports a conclusion that the Veteran likely suffers from PTSD that is linked to his period of active duty.  In light of these conclusions, and resolving reasonable doubt in the Veteran's favor, the Board thus finds that there is satisfactory evidence that the Veteran has PTSD that is the result of disease or injury incurred in active military service.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).  


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

The Board finds that further development is necessary before a decision can be reached on the merits of the Veteran's claims for service connection for a kidney disorder, organic brain syndrome, headaches, hepatitis C, an esophageal disorder, a liver disorder, skin cancer, and follicular lymphoma.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Moreover, the absence of evidence of disability in service is not a bar to service connection.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  In addition, certain chronic diseases, such as organic diseases of the nervous system, cirrhosis of the liver, nephritis, calculi of the kidney, or malignant tumors, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).

The National Research Council of the National Academies Committee on Contaminated Water released a report in 2009 indicating that the water supply systems at Camp Lejeune were contaminated with industrial solvents trichloroethylene (TCE) and perchloroethylene (PCE) from approximately 1957 to 1987.  Benzene and vinyl chloride were also present in the water.  In this regard, the Board notes that specific guidelines have been established for adjudicating claims based on exposure to contaminated drinking water in Camp Lejeune between 1957 and 1987.  See VBA Training Letter 11-03 (April 27, 2011); see also M21-1 MR, Part IV.II.1.H.32.  Of note, the VBA Training Letter cites the 2009 findings from the National Research Council in which it was found that various diseases, including kidney cancer, non-Hodgkin's lymphoma such as follicular lymphoma, esophageal cancer, and liver cancer, have a limited/suggestive association to certain contaminants found in water supplies at Camp Lejeune. 

The Veteran contends that he has a kidney disorder, organic brain syndrome, headaches, hepatitis C, an esophageal disorder, a liver disorder, skin cancer, and follicular lymphoma that are related to service.  Specifically, he contends that he developed headaches, a kidney disorder, a liver disorder, skin cancer, and follicular lymphoma as a result of contaminated water he drank while stationed at Camp LeJeune in 1973.  The Veteran further contends that he contracted hepatitis C as a result of air-gun inoculations given during service and that his headaches and esophageal disorder are due to working as a welder in service.  

VA's duty to assist includes affording the claimant an examination or obtaining a medical opinion when there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of a disability; there are indications that the disability may be associated with active service; and the record is insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002).  Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:  1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2012).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.  The Board further notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as current symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he cannot testify, as he would be medically incompetent to do, about a diagnosis or the etiology of any current disability.  Id.

The Board further notes that the Court has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  

Here, the Veteran has stated that he has experienced esophageal symptoms and headaches since service, which he attributes to the work he did as a welder on active duty.  The Veteran also contends that his claimed headaches, kidney disorder, liver disorder, skin cancer, and follicular lymphoma may be due to exposure to contaminated drinking water he consumed while stationed at Camp Lejeune in 1973.  Post-service records document that the Veteran has been diagnosed with migraine headaches since 2000 and esophagitis and other esophageal disorders since 2001.  He continues to receive ongoing treatment for those disorders with VA treatment providers.  The Veteran similarly has been found to have a cyst on his kidney and a lesion on his liver; these findings were made in August 2009 and August 2011 CT scans of his abdomen.  In addition, in a note dated in October 2010, the Veteran's VA physician noted that tests have shown the Veteran's urine to be high in protein on multiple occasions, although no diagnosis was assigned.  The Veteran has also been diagnosed with organic brain syndrome and has been treated by VA caregivers for both follicular lymphoma, removed in October 2003 with no recurrence, and basal cell carcinomas of the leg and back.  He was also diagnosed with hepatitis C in 2000 and continues treatment for that disease.  

The Board notes that the Veteran underwent VA examinations in May 2003 and November 2012.  The May 2003 VA examiner reviewed the Veteran's medical history, including a 1995 motor vehicle accident in which he was injured and required blood transfusions, and diagnosed the Veteran with hepatitis C, esophagitis, and cluster/migraine headaches.  The examiner opined that the hepatitis C was more likely than not contracted from the 1995 blood transfusions and that the esophageal disorder and headaches are not likely related to the hepatitis C.  However, the examiner failed to discuss whether the Veteran's esophagitis or headaches are directly traceable to the Veteran's service, including to his work as a welder.  The examiner also failed to consider the Veteran's contention that he contracted hepatitis C as a result of air-gun inoculation during service.

The RO obtained an additional VA opinion in November 2012.  At that time, the examiner reviewed the Veteran's claims file but did not conduct physical evaluation.  She opined that it was less likely than not that the Veteran's organic brain syndrome, skin cancer, liver disorder, follicular lymphoma, and headaches were etiologically linked to his exposure to contaminated water at Camp Lejeune.  However, in her findings the examiner did not discuss the Veteran's claimed kidney disorder, or the likelihood that any such disorder could be related to the Camp Lejeune exposure; nor did she offer an opinion as to whether any of the Veteran's claims disorders are otherwise etiologically linked to his time on active duty.    

Thus, the Board finds that there is insufficient competent medical evidence on file to make a decision on these issues and must therefore remand to obtain additional examination and medical nexus opinions regarding the etiology of the Veteran's claimed kidney disorder, organic brain syndrome, headaches, hepatitis C, esophageal disorder, liver disorder, skin cancer, and follicular lymphoma, as well as the Veteran's contentions concerning his claimed disorders.  See 38 C.F.R. § 4.2 (2013) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions); McLendon, 20 Vet. App. 79.  Accordingly, remand is required.

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran must be scheduled for VA examination(s) and advised that failure to appear for any examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2013).  The entire claims file, to include a complete copy of this remand, must be made available to, and reviewed by, the designated examiner(s).  The examiner(s) must consider the Veteran's documented history and his contentions, particularly those concerning his in-service exposure to contaminated water at Camp Lejeune, his work as a welder, and the air-gun inoculations he was given during basic training.

The examiner(s) must provide a diagnosis for each kidney disorder, organic brain syndrome, headaches, hepatitis C, esophageal disorder, liver disorder, skin cancer, or follicular lymphoma the Veteran currently experiences or has experienced at any time during the claim period.  For each such diagnosed disorder, the examiner(s) must provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that that the disorder is related to his period of military service, to include his work as a welder and the air-gun inoculations he claims led to his hepatitis C.

The examiner(s) must further opine, for each diagnosed disorder, as to whether it is at least as likely as not that any such disorder is related to his in-service exposure to toxic chemicals while stationed at Camp Lejeune.  (It is noted for the VA medical examiner that the water supply at Camp Lejeune was found to be contaminated with chemical compounds trichloroethylene, tetrachloroethylene, perchloroethylene, and benzene, and the Veteran was there for about 50 days in 1973.) The reviewer must further specifically address, in the context of any negative opinion, the NRC's 2009 findings that esophageal, liver, and kidney cancer and non-Hodgkin's lymphoma have a limited/suggestive etiological relationship to such chemical exposure.

The examiner(s) must set forth the complete rationale for all opinions expressed, to include citation to pertinent evidence of record and/or medical authority, as appropriate.  Citations to the record or relevant medical principles must be included as necessary to explain the examiners' opinions.

2.  After the requested development has been completed, the examination report(s) must be reviewed to ensure that each is in compliance with the directives of this remand.  If any report is deficient in any manner, it must be returned to the examiner.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claims remaining on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


